Citation Nr: 1213858	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar.

4.  Entitlement to an initial compensable rating for shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar.

5.  Entitlement to an initial compensable rating for shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar.

6.  Entitlement to an initial compensable rating for shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar.

7.  Entitlement to an initial compensable rating for shell fragment wound of the thoracic muscle group, with minimal scar.

8.  Entitlement to an initial compensable rating for shell fragment wound of the anterior neck, with minimal scar.

9.  Entitlement to effective dates earlier than August 30, 2005, for the awards of service connection for:  PTSD; bilateral hearing loss; tinnitus; shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the thoracic muscle group, with minimal scar; shell fragment wound of the anterior neck, with minimal scar; and minimal scar of the left facial cheek.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to August 1974.  He originally received an undesirable discharge, however this was subsequently upgraded to a characterization of under honorable conditions.  A November 2007 Board of Veterans' Appeals (Board) decision determined that the character of the Veteran's discharge was not a bar to Department of Veterans Affairs (VA) benefits.

The present appeal comes before the Board from an October 2008 rating decision of the VA regional office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at a Travel Board hearing in July 2011; a transcript of that hearing is of record. 

The issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased initial ratings for bilateral hearing loss; shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the thoracic muscle group, with minimal scar; and shell fragment wound of the anterior neck, with minimal scar, are being REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's service connected PTSD causes disturbances in mood, judgment, occupational functioning, and social relationships due to symptoms such as impaired impulse control and occasional suicidal ideation; PTSD results in occupational and social impairment with deficiencies in most areas such as work, personal relations, and mood, but not total social and occupational impairment.

2.  In an unappealed July 1997 decision, the RO denied the Veteran's claim of entitlement to VA benefits based on the character of his discharge from service. 

3.  On August 30, 2005, the RO received the Veteran's request to reopen his claims for VA benefits, including entitlement to service connection for PTSD, shell fragment wounds, and hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an effective date earlier than August 30, 2005, for the grants of service connection for PTSD, bilateral hearing loss, and the shell fragment wound residuals, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of entitlement to an increased initial rating, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the record reflects that the Veteran was provided notice of the effective date and disability ratings in January 2008, prior to the initial award of service connection, and notice specific to the claim of increased rating in October 2009, and the claim was readjudicated in a February 2010 statement of the case.  Mayfield, 444 F.3d at 1333.  Thus, based on the record as a whole, the Board finds VA's duty to notify has been met.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that any defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim).

Additionally, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran an examination, obtained a medical opinion as to the nature and severity of the psychiatric disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating, consideration must be given to staged ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to staged ratings.

The Veteran's service-connected PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411.  Under the rating criteria for mental disorders, the current 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In a September r2005 private psychosocial assessment report, the Veteran reported difficulty falling and staying asleep, recurrent nightmares regarding his Vietnam experiences, flashbacks, and intrusive thoughts.  He reported feeling emotionally numb and void of feeling since returning from the military.  He had difficulty trusting others and had few close friends.  He avoided talking about his military experiences except with other veterans.  He had lost interest in things he previously enjoyed.  The Veteran reported frequent bouts of irritability and outbursts of anger not usually related to issues at hand.  His concentration was poor; he would start a project and have difficulty finishing it.  He was hypervigilant; he exhibited an exaggerated startle response and had struck out at others in the past.  The examiner stated that the following symptoms caused severe social, personal, and occupational impairment:  difficulty concentrating; generalized anxiety with at least two panic attacks per week; waves of long and short term memory loss; flashbacks/intrusive thoughts; insomnia; overwhelming feelings of anger and sorrow with crying spells; withdrawal; and bouts of moderately severe depression.  PTSD, chronic, delayed, severe, was diagnosed.  A GAF score of 42 was assigned.

In an August 2007 VA psychiatry consultation, the Veteran reported having anger issues since returning from Vietnam.  He also reported flashbacks and hallucinations about the war.  He did not want to talk about specifics as he became emotional and started to cry.  The Veteran reported feeling worthless and unmotivated aside from maintaining his yard.  He reported decreased appetite, to one meal per day, and only slept a few hours per night.  He denied current suicidal or homicidal ideation, but admitted to these thoughts in the past.  In 2005 after he lost his job he planned on taking a shotgun to work, killing people, and getting into a shootout with police until he was dead.  The Veteran reported that his family talked him out of that plan.  The Veteran had a history of jail time, assaulting police, and fighting at work.  On examination, his hair was neatly in a ponytail.  He was cooperative and pleasant, with normal speech and good eye contact.  His mood was down and his affect was congruent.  His thought process was goal-directed, logical, and coherent.  There were no current auditory or visual hallucinations.  The Veteran was alert and oriented and able to focus.  His memory was grossly intact.  He understood his need for help regarding PTSD but did not recognize the effect of alcohol on his dysfunction/violence.  

In a February 2008 VA psychiatric examination, the Veteran reported that he had two children that he occasionally sees.  His second wife died in 1989.  He occasionally dated women but had no steady girlfriend.  The Veteran reported intrusive thoughts, flashbacks, sleep disturbances, anxiety attacks, depression, hypervigilance, and nightmares.  On examination, he was alert and oriented.  His mood was slightly anxious.  The Veteran reported that he bathed every other day; the examiner noted that his dress and hygiene were adequate on this occasion.  There was no mania or pressured speech, but the Veteran complained of decreased hearing and seemed to have difficulty understanding communication because of it.  He was not suicidal or homicidal, and there were no hallucinations or delusions present.  The examiner assigned a GAF score of 42 based on the Veteran's PTSD.

The evidence of record supports an initial evaluation of 70 percent, but no more, for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores were all in the 41 to 50 range, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Although these scores support a 50 percent evaluation, the scores could also support a 70 percent evaluation.  The scores do not, however, necessarily mandate a 100 percent evaluation.  

A review of the Veteran's reported symptoms indicates that a 70 percent, but not 100 percent, evaluation is most appropriate.  The evidence shows deficiencies in mood, judgment, occupational functioning, and social relationships due to symptoms such as impaired impulse control and occasional suicidal ideation.  The record shows a history of unprovoked irritability and fighting.  But the evidence does not demonstrate total social and occupational impairment.  The Veteran is isolated, but does have some close friends.  Although he does not see his daughter much, he is in contact with her.  The Veteran is currently unemployed and has a history of violence in the workplace, but the evidence demonstrates that there is not total social impairment.  Additionally, the Veteran is able to perform his activities of daily living; he is consistently found to be properly dressed, groomed, and oriented; and there are no medical findings of a thought, speech, or memory disorder due to PTSD.  Additionally, while the Veteran has reported having homicidal thoughts on one occasion in 2005, he has consistently denied homicidal ideation since that time and the record does not suggest that the Veteran poses a persistent danger to himself or others.  Consequently, the Board finds that a 70 percent rating, but no higher, is warranted.  

Earlier Effective Dates

The Veteran seeks an earlier effective date for his award of service connection for PTSD; bilateral hearing loss; tinnitus; shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the thoracic muscle group, with minimal scar; shell fragment wound of the anterior neck, with minimal scar; and minimal scar of the left facial cheek.  

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the later of the date of receipt of the new claim or date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).

If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

In March 1997, the Veteran filed a claim for VA benefits.  In July 1997 administrative decision, the RO determined that the Veteran's character of discharge constituted a bar to VA benefits.  The Veteran was informed of that decision by letter dated in July 1997 and did not file a notice of disagreement, nor any new and material evidence.  

The next submission of record was the Veteran's August 2005 claim for VA benefits that was accompanied by an undated Application for Correction of Military Records.  In October 2005, the RO denied the Veteran's claims, again noting his unfavorable discharge status.  The Veteran appealed. 

In a November 2007 decision, the Board reopened the Veteran's claim regarding whether character of discharge was a bar to VA benefits.  The Board decision noted that in August 1974, the Veteran was discharged under other than honorable conditions based on his having been absent without leave for more than 1800 days during service, and that in June 1977, the Veteran's discharge was changed to Under Honorable Conditions.  It also noted that the United States Army Discharge Review Board found unanimously that the characterization of the Veteran's upgraded discharge was not warranted.  In July 1978, the Veteran was informed by the service department that although his upgraded discharge would remain in effect, it had been reviewed pursuant to PL 95-126, and was not affirmed by the Army Discharge Review Board.  He was informed that this would not impact his current discharge status (i.e., Under Honorable Conditions), but that it could impact his ability to acquire VA benefits.  He was also notified that the upgraded discharge alone did not remove any bar to VA benefits pursuant to 38 C.F.R. § 3.12(c)(6).  See 38 C.F.R. § 3.12(h).  As a result, the Board in November 2007 had to determine whether the Veteran's undesirable discharge in August 1974 based solely on a period of AWOL now precluded entitlement to VA benefits under the multi-factorial criteria of 38 C.F.R. § 3.12(c)(6). 

In finding that the character of discharge was not a bar to VA benefits, the Board relied on an analysis of mitigating circumstances related to the Veteran's service.  The Board's decision specifically cited the following evidence as the basis for its reopening and allowing the Veteran's claim:  hearing testimony provided before a Veterans Law Judge in June 2007; two lay statements from fellow servicemen, both received in June 2007; and a September 2005 opinion from a private psychologist diagnosing the veteran as having PTSD as result of his military experiences, including combat-related injuries, and describing the Veteran as having a poor post-military adjustment.  

First, the Board finds that the Veteran's service connection claims were based on a reopened, rather than a reconsidered, claim.  The Board's decision was not based upon service department records, but upon analysis of the applicable regulations and factual evidence.  See 38 C.F.R. § 3.156(c).  

Second, then, the general rule for reopened claims is the later of the date of claim and date of entitlement.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r).  Here, the date of claim was August 30, 2005.  No earlier document or communication in the claims file constitutes an informal or formal claim.  38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 198.  Additionally, no new and material evidence was filed after the July 1997 decision.  38 C.F.R. § 3.156(b).  The date of entitlement for PTSD was September 2005, the date of a private evaluation report providing a positive nexus opinion that related the condition to service.  The dates of entitlement for bilateral hearing loss and the residuals of the shell fragment wounds were in February 2008, the date of VA examinations providing positive nexus opinions relating the conditions to service.  Thus, the later of the date of claim and date of entitlement for each of the service-connected disabilities is a date subsequent to the effective date actually assigned by the RO, August 30, 2005.  Accordingly, earlier effective dates are not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent rating, but no higher, for PTSD is granted

An effective date prior to August 30, 2005, for the award of service connection for PTSD; bilateral hearing loss; tinnitus; shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar; shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar; shell fragment wound of the thoracic muscle group, with minimal scar; shell fragment wound of the anterior neck, with minimal scar; and minimal scar of the left facial cheek, is denied.


REMAND

Regarding the claim for an increased evaluation for bilateral hearing loss, remand is required for a current examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  The most recent PTSD examination was in February 2008.  At the Board hearing, the Veteran asserted that his PTSD had worsened.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Regarding the claims for increased evaluations for the service connected shell fragment wound residuals, remand is required to obtain additional records and more complete examinations.  First, the Board notes that the record does not appear to contain the complete records of the Veteran's inservice treatments for his shrapnel wounds.  The Veteran has testified that he received treatment at the 93rd Evacuation Hospital in Vietnam; in Japan at the 106th General Hospital, APO San Francisco 96503; and at Ft. Meade, Maryland.  The Veteran's representative has provided two pages of medical records dated in May 1969, however complete records of these hospitalizations have not been obtained.  Given that muscle injury ratings are largely dependent on the inservice descriptions and characterization of the wounds, obtaining all available records is necessary in order to properly consider the initial ratings of the service connected shell fragment wounds.  

Second, remand is required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the February 2008 examination of record did not contain sufficiently detailed findings, particularly of ranges of motion of affected joints, to properly evaluate the claims.  Accordingly, remand is required for a thorough evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that they submit copies of any additional service treatment/hospitalization records of the Veteran that are in their possession and that are not currently in the claims folder.  

2.  Contact appropriate sources and request complete records of treatment of the Veteran for the period from April to May 1969 at the 93rd Evacuation Hospital in Vietnam; in Japan at the 106th General Hospital, APO San Francisco 96503; and at Ft. Meade, Maryland.  All attempts to obtain the records should be documented, and all records obtained associated with the claims folder.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

4.  After any additional records are associated with the claims file, schedule the Veteran for VA examination(s) to determine the nature and severity of the service-connected shell fragment wound residuals.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

On the basis of current medical findings, a review of the Veteran's claims file, and information received from the Veteran at the examination, the examiners should address each of the following in detail and provide a complete explanation of the basis for the conclusions reached:

(A)  With regard to muscle injuries:

(1).  To the extent possible, review the record and describe the track of all projectiles and identify all muscle groups of the shoulders, neck, and chest affected by the wounds in service or by treatment thereof in service.  

(2).  For each affected muscle group, describe all residuals of the combat injury.  The examiner should address all current manifestation that are shown on examination or indicated by the record to include any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to any muscle injury.  The examiner should evaluate, if possible, whether residual dysfunction is of slight, moderate, moderately severe, or severe degree.  

(B)  With regard to skeletal injuries and limitation of motion:

All indicated studies, including X-ray and range of motion studies in degrees, should be performed on the Veteran's right and left shoulder joints and his cervical spine.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint motion against varying resistance should be performed.  The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

(C)  With regard to scars:

The Veteran should be afforded an examination to assess the severity of the service-connected scarring of the Veteran's left and right shoulder, neck, and chest.  

The physician should provide a detailed description of each scar, including but not limited to the following: the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the physician should describe in detail the limitation(s), and the extent and severity thereof.  If the scars to not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


